DETAILED ACTION
Claims 26-50 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 10/26/2020,
IDS filed on 1/13/2021.

	Allowable Subject Matter
Claims 26-36 and 48-50 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 11/14/2014.

Drawings
The Examiner contends that the drawings submitted on 10/16/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/810,011 in view of Abdallah et al. (U.S. 6,233,671).
Instant Application
Patent 10/810,011
26. A method, comprising:
1. A method of implementing a processor architecture, the method comprising:
receiving an instruction for an operation on operands of a first size and a datapath of a second size that is different than the first size;
provisioning the processor with operands of a first size and a datapath of a second size that is different than the first size; and

given a first array of registers and a second array of registers, each register of the first array and the second array being of the second size and comprised in a register file, selecting, by at least one multiplexer comprised in the register file, in response to receiving select values, one of a first register and a second register from the first array and the second array, respectively, to perform operations of the first size on the datapath of the second size, wherein the first register and the second register correspond to each other, and wherein the selecting the one of the first register and the second register is based on a clock cycle of the processor relative to an instruction received.
performing operations of the first size on the datapath of the second size.


Claims 37 and 48 are similar to claim 26 and are rejected for the same reasons. Dependent claims 27-36, 38-47, and 49-50 are read upon by the claims 1-25 of U.S. Patent No. 10/810,011. The limitations not shown by the claims in patent 10/810,011 are read upon as specified by the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37-42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (U.S. 6,233,671), in view of Grochowski et al. (U.S. 2014/0297994).
As per claim 37:
Abdallah and Grochowski disclosed a system, comprising:
a functional unit of a processor that receives operands of a first size and implements a datapath of a second size that is different than the first size (Abdallah: Figures 3 and 4a, column 3 lines 65-67 continued to column 4 line 6, column 4 lines 39-45, and column 5 lines 45-54)(The 64-bit execution units (i.e. second size) receive 128-bit operands (i.e. first size).);
a first array of registers coupled to the functional unit, each register of the first array being of a second size (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A element 400, column 3 lines 30-50 and column 4 lines 33-67)(Grochowski disclosed overlaying narrow 64-bit registers to implement 128 bit registers. The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The lower order registers read upon the first array of registers.);
a second array of registers coupled to the functional unit, each register of the second array being of a second size (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A element 400, column 3 lines 30-50 and column 4 lines 33-67)(Grochowski disclosed overlaying narrow 64-bit registers to implement 128 bit registers. The combination allows for implementing 128-bit registers in the register file by 
a multiplexer coupled to the first array and the second array, wherein the multiplexer is configured to select, in response to receiving select values, one of a first register from the first array and a second register from the second array, to perform operations of the first size on the datapath of the second size (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A and 4B elements 402-404, column 4 lines 33-67 and column 5 lines 45-54)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The implicit multiplexer control bit (i.e. select value) selects between higher and lower order registers during sequential clock cycles to perform SIMD operations on 128-bit data. The multiplexers are coupled to the register arrays of the register file.).
The advantage of implementing the overlaying of narrow registers into wider registers is that backwards compatibility can be implemented for existing instructions in a cost effective way that doesn’t require multiple register files of different bit widths (Grochowski: Paragraphs 6 and 44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the register overlays of Grochowski in the register file of Abdallah for the advantage of implementing backwards compatibility and reducing costs.
As per claim 38:
Abdallah and Grochowski disclosed the system of Claim 37, wherein the first register and the second register correspond to each other, and wherein bits stored in the first register and bits stored in the second register represent an operand, of the 
As per claim 39:
Abdallah and Grochowski disclosed the system of Claim 38, wherein the first register stores a plurality of bits of a different significance than a plurality of bits stored in the second register (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3-4A element 400, column 3 lines 35-46, column 3 lines 65-67 continued to column 4 lines 1-6, and column 4 lines 33-67)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The upper register stores a different significance of bits than the lower register of a wider 128-bit register.).
As per claim 40:
Abdallah and Grochowski disclosed the system of Claim 37, wherein the multiplexer is configured to select the first register in response to receiving a first non-null select value of the select values (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The multiplexers connected to the ADD unit uses an implicit multiplexer control bit (i.e. select value) to select the lower register from the source operands the first clock cycle.), and to select the second register in response 
As per claim 41:
Abdallah and Grochowski disclosed the system of Claim 37, wherein the multiplexer is configured to select the first register in response to receiving a first non-null select value of the select values (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The multiplexers connected to the ADD unit uses an implicit multiplexer control bit (i.e. select value) to select the lower register from the source operands the first clock cycle.), and to not select the second register in absence of receiving a second non-null select value of the select values (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 406 and 408, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The multiplexers connected to the MUL unit don’t select input operands for issued add instructions.).
As per claim 42:

As per claim 44:
Abdallah and Grochowski disclosed the system of Claim 42, wherein the functional unit is further configured to read bits of a plurality of registers of the second array in a first clock cycle prior to reading bits of a plurality of registers of the first array in a second clock cycle (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figure 4B, column 5 lines 22-54 and column 6 lines 17-32)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The lower registers are accessed by the execution unit one cycle prior to accessing the upper register. In addition, a plurality of add operations can access the upper and lower register during different clock cycles.).
As per claim 45:
Abdallah and Grochowski disclosed the system of Claim 37, configured to, after beginning an operation, of the operations, on data of the first register:

Figure 4B, column 5 lines 10-21 and column 6 lines 17-32)(The combination
allows for implementing 128-bit registers in the register file by overlaying two sets
of 64-bit registers. A subsequent Add is stalled from issuance to ensure the
previously issued Add can operate the next clock cycle.); and
read data of the corresponding second register during the stall cycle (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figure 4B, column 5 lines 10-21 and column 6 lines 17-32)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The upper register segment is read during the cycle a subsequent Add instruction is prevented from being issued.).
As per claim 46:
Abdallah and Grochowski disclosed the system of Claim 37, configured to return a result of the first size, wherein the result is stored partially in a first destination register in the first array and partially in a second destination register in the second array (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 3 and 4A, column 4 lines 33-67)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. The execution result of both add operations are written back to the 128-bit destination operand. The result is stored in both the upper and lower narrow registers of the wider destination register.).
As per claim 47:
Abdallah and Grochowski disclosed the system of Claim 37, configured to return a .

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (U.S. 6,233,671), in view of Grochowski et al. (U.S. 2014/0297994), in view of Official Notice.
As per claim 43:
Abdallah and Grochowski disclosed the system of Claim 42, wherein the functional unit is further configured to read bits of a first operand, of the operands, in the second register in a same clock cycle as bits of a second operand, of the operands, in the first register based on an operation, of the operations, being based on at least one of a pairwise instruction and an across-vector instruction (Grochowski: Figure 3B, paragraphs 43-44)(Abdallah: Figures 4A-B elements 402-404, column 4 lines 33-56, column 5 lines 23-31, and column 5 lines 55-60)(The combination allows for implementing 128-bit registers in the register file by overlaying two sets of 64-bit registers. Pairwise execution is performing a given function on adjacent data elements within registers. Official notice is given that vector pairwise addition can be performed for the advantage of reducing the use of permutation operations. Thus, it would have been obvious to implement vector pairwise addition in Abdallah. The lower registers are read from the register file in the same clock cycle.), and to read bits of the first operand in a .

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Roussel et al. (U.S. 6,230,253), taught executing packed width operations.
Abdallah et al. (U.S. 6,192,467), taught executing packed width operations.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183